UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 26, 2016 UnifiedOnline, Inc. (Exact name of registrant as specified in its charter) Delaware 0-27865 13-2640971 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4126 Leonard Drive, Fairfax, VA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(816) 979-1893 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On April 26, 2016, Ellen Sondee, working through Scale Finance, tendered her resignation as Chief Financial Officer of UnifiedOnline, Inc. (the “Corporation”). The Corporation has not yet replaced Ms. Sondee 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UnifiedOnline, Inc. Date: April 26, 2016 By: /s/Robert M. Howe, III Robert M. Howe, III, Chief Executive Officer 3
